Citation Nr: 0321384	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

In August 2003 the veteran's motion to advance his case on 
the docket was granted under the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20. 900(c).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for PTSD with assignment of a 50 percent 
evaluation effective June 15, 1999, date of claim.

The veteran disagreed with this rating.  A claim placed in 
appellate status by disagreement with the original rating, as 
is the case herein at issue, remains an "original claim" and 
is not a new claim for increase. Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

The veteran provided oral testimony before a Veterans Law 
Judge via a video conference with the RO in Montgomery, 
Alabama in May 2001.  A copy of the transcript has been 
associated with the claims file.  The Board expanded 
appellate review to include consideration of the issue of 
entitlement to a TDIU.  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).



In January 2003 the RO denied entitlement to a TDIU, and 
affirmed the 50 percent evaluation for PTSD.

During the appeal process, jurisdiction of the veteran's 
claim was transferred to the Columbia, South Carolina VARO.  

The veteran provided oral testimony before a VLJ sitting at 
the RO in Columbia, South Carolina in July 2003.  A 
transcript of his testimony has been associated with the 
claims file.  

The Board has construed his testimony as a notice of 
disagreement with the January 2003 RO denial of entitlement 
to a TDIU.  The issue of entitlement to a TDIU is further 
addressed in the remand portion of this decision.

Because testimony has been presented before two different 
VLJ's, in May 2001 and July 2003, this decision is by a panel 
of not less than three Veterans Law Judges of the Board.  See 
38 U.S.C.A. § 7102(a). 


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A December 1999 VA psychiatric examination report shows the 
examiner reviewed the veteran's claims file.  There was no 
history of outpatient clinic treatment for psychiatric 
problems and no psychiatric hospitalizations.  He was was not 
on any psychiatric medications.  

In 1991 he had an honorable discharge and as a civilian 
worked at odd jobs.  The longest job was for 2-3 years in a 
hot water plant.  He was not able to concentrate and unable 
to hold down a job.  He became disabled and had been 
unemployed since 1977.

Subjective complaint's included an inability to sleep due to 
stress.  The veteran stated that his nightmares and bad 
dreams had grown worse, and everything was unbearable.  He 
reported that his behavior was violent, and that he took his 
problems out on other people.  He also complained of 
increased depression.

On mental status evaluation he was described as hyperactive 
and answered questions ahead of his thoughts.  There were 
agitation and irritability in his motor behavior.  Affect was 
constricted.  Mood was anxious and sad.  Speech at times was 
with angry tones.  There was flight of ideas in his thought 
processes.  He denied any auditory hallucinations but heard 
voices.  

At times he was paranoid and thought people planned to kill 
him.  He denied any homicidal or suicidal ideations.  He was 
oriented times three.  His remote and recent memory was fair.  
Insight and judgment were fair.

No psychological tests were done.  He was considered capable 
of handling his own financial affairs.  He was considered 
competent.

Diagnosis was PTSD, severe.  Global Assessment of Functioning 
(GAF) was 50.  The veteran was considered to have severe 
impairment in his social and occupational functioning.  He 
easily became agitated, angry and violent.  

A VA hospital summary shows admission to the homeless 
domiciliary from May 11, 2000 to August 11, 2000.  Reported 
disabilities included depression in partial remission.  GAF 
was 70.  He had been homeless because of stress and trauma.  

A September 2000 VA nurse's note shows he needed more 
medications.  He reported doing "ok" with his medications.  
He noted that he would be starting school in a few months.  
He was working in Montgomery currently doing ground work.  He 
denied suicidal or homicidal ideas.  He denied 
auditory/visual hallucinations.  He complained of sleep 
trouble.  He reported no alcohol or drug problems.  

On objective examination he was noted to dress appropriate to 
the situation.  He was oriented to person, place, time and 
situation.  Affect was appropriate.  Mood was pleasant.  
Speech was coherent and relevant.  Attention, concentration 
and memory function were intact.  Cognitive functioning was 
within normal limits.  GAF for PTSD was 75.  

A September 2000 notice of VA personnel action shows 
termination of the veteran's full time position as laborer 
due to the fact that the job was completed and the 
appointment had expired.  

An April 2001 VA psychiatric outpatient clinical record shows 
the veteran was clean looking and casually dressed.  Speech 
was coherent and relevant.  He had good eye contact.  There 
was no psychomotor agitation.  Mood was subdued.  Affect was 
appropriate.  There were no suicidal or homicidal ideations.  
Thought contents were logical.  He was alert and oriented.  
Diagnosis was PTSD with depression and sometimes perceptual 
alterations.  There was indication that he lacked primary 
support/social isolation, was separated from his wife and 
unemployed.  GAF was 55.  

In May 2001 the veteran provided oral testimony before a VLJ 
via a video conference with the RO.  The hearing transcript 
is on file.  He reported an increase in PTSD symptoms.  He 
noted having sudden outbursts of anger at home and at work.  
He noted taking medication to control his symptoms as well as 
for sleeping.  

A November 2002 VA PTSD psychiatric examination report shows 
that the examiner had reviewed the veteran's claims file.  He 
reported being in a homeless program for veterans in 
Tuskegee, Alabama for 3 months in 1999.  The examiner noted 
that the claims file contained a counseling and evaluation 
rehabilitation survey.  There were also VA progress notes 
between September 2000 and April 2001.  

The veteran primarily complained of problems adapting to 
work.  He reported seeing a psychiatrist and taking 
medication.  He noted having a high school diploma with some 
college education.  He denied being admitted to a psychiatric 
hospital.  He began treatment for mental health problems in 
1999.  He reported that alcohol and drug rehabilitation were 
part of his 1999 admission although he denied having a drug 
problem.  

He noted living in a mobile home with his fiancé.  He 
reported a history of prior marriages.  He had no children 
but one on the way by his fiancé.  He last worked in April 
2002 when he worked in a plant, but had problems because he 
became dizzy due to his medications.  



On mental status examination he was described as being in 
good nutritional status.  He was in no acute distress.  
Hygiene and grooming were good.  Appearance was normal.  He 
was appropriately attired.  No abnormal movements were noted.  
Eye contact was fair.  Speech was normal.  He was alert and 
oriented.  He demonstrated an awareness of current events.  
One of his goals was to get back on track.  No formal thought 
disorder was evidenced.

He correctly performed simple mental calculations.  
Abstraction of similarity was poor as was interpretation of a 
proverb.  Hypothetical judgment was poor.  He recalled 2 out 
of 3 words after brief distraction and prompting.  IQ was 
estimated at average.  He described his mood as "getting 
ready to kill somebody."  He denied hallucinations.  He 
reported signs and symptoms of paranoia and ideas of 
reference with regard to special messages from music and 
people looking at him suspiciously.  He reported always 
having a violent nature.  

Impression was PTSD, chronic.  Also noted was alcohol abuse.  
The examiner's discussion noted inconsistencies in the 
veteran's complaints thereby raising questions as to their 
validity.  The examiner noted that just considering PTSD, he 
did not see anything greater than mild social and 
occupational impairment.  

He believed that there were independent problems involving 
anger management and possible character problems including 
substance abuse that caused greater impairment to 
occupational success.  The examiner opined that overall the 
veteran's level of disability due to PTSD alone was in the 
mild range.  GAF was 61 currently.  The veteran was 
considered competent.  

A VA Form 21- 8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received in November 
2002 shows the veteran noted last working full time in July 
2001.  His occupation that year was in engineering.  He noted 
completing one year of college.  

In July 2003 the veteran provided oral testimony before 
another VLJ sitting at the RO.  The hearing transcript is on 
file.  His testimony is consistent with prior arguments of 
record and testimony previous given at a May 2001 a video 
conference hearing.  He claimed that PTSD had increased in 
severity and precluded him from engaging in gainful 
employment.  He testified that his award of disability 
benefits from the Social Security Administration was 
predicated upon pancreatic cancer, a nonservice-connected 
disability.  Submitted in support of his claim was a letter 
from a VA oncologist dated in July 2003 noting the veteran's 
treatment for pancreatic cancer


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2002).  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 9411 for PTSD a 50 percent evaluation 
is to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. 38 
C.F.R. § 4.126 (2002).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

A GAF score of 50 provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV), in relation to 
the veteran's impairment from PTSD is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Carpenter v. Brown, 8 
Vet. App. 240 (1995). 

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

A GAF score of 61 to 70 denotes only some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
pretty good functioning, with some meaningful interpersonal 
relationships.  Id.  

A GAF score of 75 according to the Diagnostic Criteria from 
DSM-IV, a GAF score of 75 represents no more than slight 
impairment in social, occupational, or school functioning.  
Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duties to Notify and to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Through issuance of the August 2000 rating decision, the 
December 2000 statement of the case, the March 2001 
supplemental statement of the case, and the January 2003 
supplemental statement of the case, the veteran has been 
given notice of the requirements for an increased evaluation 
for PTSD.  The RO also provided the veteran with the reasons 
why his claim could not be granted based upon the evidence of 
record.

In August 2001 the Board remanded this case for compliance 
with any additional notification or development action 
required under the VCAA of 2000.  In September 2001 the RO 
sent the veteran a VCAA notification letter.  The veteran was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In its January 2003 supplemental statement 
of the case the RO noted that it had sent the veteran 
notification of the VCAA, and it was clear that this new law 
had been considered in its determination.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duties to notify 
and to assist as mandated under the VCAA of 2000.


Initial Increased Evaluation for PTSD

The record shows that the RO granted entitlement to service 
connection for PTSD evaluated as 50 percent disabling from 
June 15, 1999.  The veteran's psychiatric symptoms are 
successfully controlled with medication and supportive 
counseling.  His psychiatric state is generally considered 
stable.  He has demonstrated an ability to adapt to stressful 
situations.  GAF scores primarily show a slight to a moderate 
level of disabling symptoms.  The isolated score of 50 in 
December 1999 indicative of serious impairment was somewhat 
low; however, an isolated GAF score of 50, is not 
determinative by itself, especially in view of the 
overwhelming competent medical evidence showing a generally 
stable psychiatric condition with symptoms successfully 
controlled with medication and therapy.  

Significantly, following a review of the claims file, 
vocational and rehabilitation records and examination 
findings a VA psychiatric examiner recently noted that the 
inconsistencies in the veteran's complaints raised questions 
as to their validity.  Moreover, the examiner noted that just 
considering PTSD, he did not see anything greater than mild 
social and occupational impairment.  He believed that there 
were independent problems involving anger management and 
possible character problems including substance abuse that 
caused greater impairment to occupational success.  The 
examiner opined that overall, the veteran's level of 
disability due to PTSD alone was in the mild range.  

Although the record generally reflects from slight to 
moderate disability due to PTSD, the RO liberally construed 
such symptoms to more nearly approximate the criteria for a 
50 percent evaluation.  That is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that the record is absent PTSD symptoms that 
either meet or more nearly approximate the criteria for the 
next higher rating.  

The symptoms solely due to service-connected PTSD are absent 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

Occupational and social impairment is currently recognized as 
per the assignment of a 50 percent evaluation for the service 
connected condition.  

Competent evidence of deficiencies in most areas as would 
support a higher evaluation has not been presented.  The 
manifestations of the veteran's PTSD included subjective 
complaints including sleep disturbance with nightmares, 
depression, decreased concentration, and anxiety.  



Despite the reports of symptoms, the evidence indicates that 
the veteran's PTSD remained successfully controlled with 
medication and supportive counseling.  The condition is 
generally considered stable.  He remained goal oriented and 
felt that VA treatment was helpful.  He continued employment 
in the field of engineering until July 2001.  His termination 
of employment is not shown to be due to PTSD.  

In fact, a VA counseling report shows the veteran did not 
meet the criteria for a serious employment handicap.  
Achievement of vocational goal was considered reasonably 
feasible.  

It well to note that the veteran's full time employment as 
laborer in September 2000 was terminated due to completion of 
the job and expiration of the appointment.  PTSD did not 
constitute a factor as to the termination of this employment.

In view of the foregoing, the Board concludes that the 
symptoms associated with PTSD are consistent with a 50 
percent evaluation under Diagnostic Code 9411.  The Board 
stresses that the evidence, as discussed above, does not 
reflect symptomatology that meets or more nearly approximates 
the criteria required for a 70 percent evaluation or higher 
under Diagnostic Code 9411.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In view of the denial of entitlement to an initial evaluation 
in excess of 50 percent for PTSD, the Board finds no basis 
for assignment of "staged ratings".  See Fenderson, supra.




Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation in its 
December 2000 statement of the case; however, the RO did not 
predicate its award of compensation benefits on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  PTSD, during the rating period under 
discussion, was never shown to require frequent inpatient 
care, nor to result in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  In fact, the record shows that the 
veteran's award of disability benefits from the Social 
Security Administration is predicated on pancreatic cancer, a 
nonservice-connected disability.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by PTSD during the rating period under 
discussion.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


As the Board noted earlier, the Board has construed the 
veteran's July 2003 testimony as a notice of disagreement 
with the January 2003 RO denial of entitlement to a TDIU.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case.  The absence of a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

While the RO provide a VCAA notice letter referable to an 
initial increased evaluation for PTSD, it did not provide 
such a letter referable to entitlement to a TDIU as clarified 
by Quartuccio, supra; therefore, such letter should be sent.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).





2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that if the case 
is returned to the Board, the Board will 
not be able to adjudicate the claim prior 
to the expiration of the one year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The VBA AMC should issue a statement 
of the case in response to the July 2003 
notice of disagreement with the January 
2003 RO denial of entitlement to a TDIU.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

5.  The VBA AMC should conduct any 
development brought about by the 
appellant's response to the above actions 
and issue a supplemental statement of the 
case if necessary.





Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



			
              HOLLY MOEHLMANN                                 
GARY L. GICK
	                  Veterans Law Judge                                   
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

